720 F.2d 324
JONES & LAUGHLIN STEEL CORPORATION, Petitioner,v.Gerald WERTZ, Respondent,andDirector, Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondent.
No. 83-3250.
United States Court of Appeals,Third Circuit.
Submitted Pursuant to Third CircuitRule 12(6) Oct. 27, 1983.Decided Nov. 8, 1983.

Benjamin D. Diamond, Daniel J. Fleck, Pittsburgh, Pa., for petitioner.
Francis X. Lilly, Deputy Sol. of Labor, Cornelius S. Donoghue, Jr., Deputy Associate Sol., Joshua T. Gillelan II, Atty., U.S. Dept. of Labor, Washington, D.C., for respondent, Director, OWCP.
Joseph P. Moschetta, Joseph P. Moschetta & Associates, Washington, Pa., for respondent, Gerald Wertz.
Before GIBBONS, GARTH and HIGGINBOTHAM, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Jones & Laughlin Steel Corporation petitions for review of final Benefits Review Board orders of March 24, 1983 and January 10, 1983.  The petitioner, the respondent Director, Office of Workers' Compensation, and the respondent Gerald Wertz, a claimant of benefits under the Longshoremen's and Harbor Workers' Compensation Act, all concede that the Benefits Review Board lacked jurisdiction to review the orders in question.  Those orders were supplementary compensation orders entered pursuant to 33 U.S.C. Sec. 918(a), which provides that "supplementary orders of the deputy commissioner shall be final."    Thus it is clear that the parties' jurisdictional concession is correct.  The orders of the Benefits Review Board dated March 24, 1983 and January 10, 1983 will be vacated.  No costs.